                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. MABE, INC., d/b/a            :
Ashville Apothecary and
Circleville Apothecary, et al.,        :

         Plaintiffs                    :   CIVIL ACTION NO. 3:17-1102

    v.                                 :        (JUDGE MANNION)

OPTUM RX, Successor by                 :
Merger to Catamaran Corp.,
                                       :
         Defendant
                                       :

                              MEMORANDUM


     Pending before the court is the defendant’s motion to compel

arbitration and dismiss non-arbitrable claims. (Doc. 42).

     Plaintiffs are over 400 independent pharmacies challenging the

reimbursements they receive from defendant and other pharmacy benefit

managers (“PBMs”). Plaintiffs allege that the defendant’s low Maximum

Allowable Cost (“MAC”) payments for generic prescription drugs breached

their contracts and violated state laws regulating MAC prices. Specifically,

plaintiffs allege that defendant has multiple MAC lists and MAC prices which

it uses to reimburse mail order pharmacies and large chains such as CVS

and Walgreens at higher “maximums” than the “maximum” it claims to pay
plaintiffs, and that the defendant charges a “spread” to health plans for

prescriptions while it reimburses plaintiffs below their acquisition cost.

       Plaintiffs allege that the contractual relationship between them and the

defendant is based upon either the Provider Agreements and the Provider

Manual, or the Provider Manual alone. The Provider Manual states, in part:

       If an independent Provider is affiliated with a third party
       contracting or purchasing group, the affiliated Provider is subject
       to all terms and conditions of the written agreement between
       Catamaran1 and that entity. Communication should be directed
       through the third party contracting entity or purchasing group.

(Doc. 36-2, p. 19).

       The Provider Manual further states:

       The Provider Manual is an extension of and incorporated into the
       Participating Provider Agreement and is incorporated into the
       Participating Provider Agreement with Catamaran. The Provider
       must adhere to the provisions and terms set forth in the
       Participating Provider Agreement. Lack of adherence to any of
       the provisions and terms of the Participating Provider
       Agreement, which includes the Provider Manual, and all other
       applicable documents are viewed as a breach of the Participating
       Provider Agreement.

(Id., p. 2).



      The defendant is alleged to be the successor in interest to Catamaran
       1

Corporation.
                                      -2-
      The defendant points out that the Provider Agreements contain various

provisions stating that the Provider Manual and the Provider Agreements

form the agreement between the parties. Generally, the Provider

Agreements state that the Provider Agreement “consists of this Enrollment

Form (‘Enrollment Form’) and all the Terms and Conditions, including the

Provider Manual, Addendum(s) and schedules thereto.” (Doc. 26-1, Exhibits

filed under seal).

      All of the Provider Agreements contain one of two arbitration clauses:

      9.    DISPUTE     RESOLUTION

             . . . The parties will make a good faith effort to resolve any
      disputes arising during the term of this Agreement. . . [i]f they are
      unable to resolve the dispute in accordance with the procedures
      set forth in section 9.1 above, either party may submit the dispute
      to binding arbitration in accordance with the Rules for the
      Conduct of Arbitration of the American Arbitration Association
      (the “Rules”) in effect at the date of commencement of such
      arbitration, by one (1) arbitrator who will be appointed by the
      American Arbitration Association.

or


      11.    DISPUTE      RESOLUTION

      Any controversy or claim arising out of or relating to this
      Agreement shall be settled by arbitration in accordance with the
      applicable rules of the American Arbitration Association and
                                      -3-
         judgment upon the award rendered by the arbitrator or arbitrators
         may be entered in any court having jurisdiction thereof . . .

(Id.).

         In the pending motion to compel arbitration, the defendant argues that

the contracts upon which over 400 plaintiff pharmacies base their claims

require arbitration. The defendant argues that, since the second amended

complaint refers to the Provider Agreements and the Provider Manual and

these documents form the basis of the plaintiffs’ claims, the plaintiffs’ duty to

arbitrate is established by the allegations of the complaint, and its motion is

properly considered under Fed.R.Civ.P. 12(b)(6) without the benefit of

further discovery.

         In Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764 (3d

Cir. 2013), the Third Circuit Court of Appeals clarified the appropriate

standard to be applied to a motion to compel arbitration that is filed prior to

discovery. The court held that, where the affirmative defense of arbitrability

is apparent on the face of the complaint or those documents relied upon in

the complaint, the standard under Federal Rule of Civil Procedure 12(b)(6)

should be applied. Id. at 773-74. In those cases, the Federal Arbitration Act



                                       -4-
(“FAA”), 9 U.S.C. §1 et seq., would favor speedy resolution of the motion

without the delay of discovery. Id. at 773.

      “[A] more deliberate pace is required” when either (1) the complaint

and documents referenced therein do not establish with “requisite clarity”

that the parties agreed to arbitrate or (2) “the opposing party has come forth

with reliable evidence that is more than a ‘naked assertion . . . that it did not

intend to be bound,’ even though on the face of the pleadings it appears that

it did.” Id. at 774 (quoting Somerset Consulting, LLC v. United Capital

Lenders, LLC, 832 F. Supp. 2d 474, 479 (E.D. Pa. 2011) and Par-Knit Mills,

Inc. v. Stockbridge Fabrics Co., Ltd, 636 F.2d 51, 55 (3d Cir. 1980)). In those

instances, the motion should be resolved according to the standard provided

by Federal Rule of Civil Procedure 56. Id.

      When the issue of arbitrability is not apparent on the face of the

complaint, normally, “the motion to compel arbitration must be denied

pending further development of the factual record.” Id. “[A] restricted inquiry

into the factual issues will be necessary to properly evaluate whether there

was a meeting of the minds on the agreement to arbitrate, and the non-

movant must be given the opportunity to conduct limited discovery.” Id.


                                      -5-
(internal citations and quotations omitted). After this, the appropriate

standard to be applied is the standard provided by Rule 56.

      Here, while plaintiffs reference the Provider Agreements and Provider

Manual in the second amended complaint, plaintiffs have brought forth

sufficient facts to place the agreement to arbitrate in issue. Normally,

plaintiffs would be “entitled to discovery on the question of arbitrability before

[this] court entertains further briefing” on the issue. Guidotti, 716 F.3d at 776

(quoting Somerset, 832 F. Supp. 2d at 482). However, at this stage of the

litigation, the parties have already engaged in discovery and have submitted

several supplemental filings with the court in relation to the issue of

arbitrability. Denying the defendant’s motion at this time solely to provide

additional time for discovery would be inefficient, especially where the

allowance of discovery to engage in the arbitrability analysis is, typically,

quite limited. The court will therefore proceed to consider the defendant’s

motion under the appropriate standard.

      “A party to a valid and enforceable arbitration agreement is entitled to

a stay of federal court proceedings pending arbitration as well as an order

compelling such arbitration.” Alexander v. Anthony Int'l, L.P., 341 F.3d 256,


                                      -6-
263-64 (3d Cir. 2003); see also 9 U.S.C. §§3, 4. Judicial review over a

dispute regarding arbitration is, initially, limited to a two-part inquiry.

CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 172 (3d Cir. 2014).

First, the court must determine whether “a valid agreement to arbitrate

exists,” and, second, whether “the particular dispute falls within the scope of

the agreement.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156,

160 (3d Cir. 2009); see also id. Here, the parties primary dispute falls within

the first inquiry.

      The initial question of whether the parties validly agreed to arbitrate is

presumed to be a question for the court unless the parties clearly and

unmistakably indicate otherwise. Guidotti, 716 F.3d at 773. Generally, there

is a “liberal federal policy favoring arbitration” and a “fundamental principle

that arbitration is a matter of contract.” AT&T Mobility, 131 S. Ct. at 1745

(quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,

24 (1983) and Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010)).

However, “before a party to a lawsuit can be ordered to arbitrate and thus be

deprived of a day in court, there should be express, unequivocal agreement

to that effect.” Guidotti, 716 F.3d at 773 (quoting Par-Knit Mills, 636 F.2d at


                                     -7-
54). Thus, the presumption in favor of arbitration is only applied once the

court has determined that the parties “have consented to and are bound by

the arbitration [agreement].” Griswold v. Coventry First LLC, 762 F.3d 264,

271 (3d Cir. 2014). Their agreement may be declared unenforceable by the

court “upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. §2; see also AT&T Mobility, LLC v. Concepcion, 131 S.

Ct. 1740,1746 (2011).

      There is no dispute in this case that the defendant bears the burden to

show that the parties agreed to arbitrate. There is also no dispute that

whether an agreement to arbitrate exists is a judicial determination based on

the applicable state’s contract law, which in this case is Illinois.

      Plaintiffs’ second amended complaint alleges that the Provider Manual

“formed the basis for a meeting of the minds which governed the business

relationship between the parties.” (Doc. 34-2, p. 2). The Provider Manual

states “[i]f an independent Provider is affiliated with a third party contracting

or purchasing group, the affiliated Provider is subject to all terms and

conditions of the written agreement between Catamaran and that entity.”

(Doc. 26-2, p. 19). The Provider Manual further sets forth that it “is an


                                      -8-
extension of and incorporated into the Participating Provider Agreements[,]”

and that the “Provider must adhere to the provisions and terms set forth in

[the Provider Agreement].” (Doc. 36-2, p. 2). As set forth by the defendant,

under Illinois state law, “[w]hen a contract incorporates another document by

reference, the terms of that document become a part of the contract.”

Bransky v. Schmidt Motor Sales, Inc., 584 N.E.2d 892, 895 (Ill. App. Ct.

1991); Eul v. Tranworld Sys., 2017 WL 1178537, at *10 (N.D. Ill. Mar. 30,

2017). The defendant argues that because the Provider Manual incorporates

the provisions and terms of the Provider Agreement, the terms of the

Provider Agreement are binding on plaintiffs, including the arbitration clause.

      Plaintiffs counter with a number of arguments. Initially, plaintiffs argue

that a number of pharmacies were not affiliated with the PSAOs at the time

the PSAO signed the Provider Agreements and that the Provider

Agreements can only be binding on the PSAO’s then existing members. As

quoted above, nothing in the Provider Manual sets forth that only those

providers affiliated with a PSAO at the time of the execution of the Provider

Agreements are bound by the Agreements. In fact, the provision states that

the pharmacy is subject to the terms of the Provider Agreements upon


                                     -9-
affiliation with a PSAO, without any reference to when the pharmacy became

affiliated. Therefore, the court finds this argument to be without merit.

      Plaintiffs also argue, however, that it would be procedurally

unconscionable to bind them to the arbitration agreement when the terms

and conditions of the agreement were not accessible to them when they

entered into the contractual relationship with the PSAOs. Procedural

unconscionability exists when a contract term is so difficult to find, read, or

understand that the plaintiff cannot fairly be said to have been aware that he

or she was agreeing to it. Zuniga v. Major League Baseball, ___N.E.3d___,

2021 WL 976958 (Mar. 16, 2021) (citing Kinkel, 223 Ill. 2d at 22, 306 Ill.Dec.

157, 857 N.E.2d 250).

             “‘Procedural unconscionability consists of some
      impropriety during the process of forming the contract depriving
      a party of a meaningful choice. [Citations.] Factors to be
      considered are all the circumstances surrounding the transaction
      including the manner in which the contract was entered into,
      whether each party had a reasonable opportunity to understand
      the terms of the contract, and whether important terms were
      hidden in a maze of fine print; both the conspicuousness of the
      clause and the negotiations relating to it are important, albeit not
      conclusive factors in determining the issue of unconscionability.
      [Citation.] To be a part of the bargain, a provision limiting the
      defendant's liability must, unless incorporated into the contract
      through prior course of dealings or trade usage, have been
      bargained for, brought to the purchaser's attention or be
                                     - 10 -
      conspicuous. *** Nor does the mere fact that both parties are
      businessmen justify the utilization of unfair surprise to the
      detriment of one of the parties ***. [Citation.] This requirement
      that the seller obtain the knowing assent of the buyer “does not
      detract from the freedom to contract, unless that phrase denotes
      the freedom to impose the onerous terms of one's carefully
      drawn printed document on an unsuspecting contractual partner.
      Rather, freedom to contract is enhanced by a requirement that
      both parties be aware of the burdens they are assuming. The
      notion of free will has little meaning as applied to one who is
      ignorant of the consequences of his acts.” [Citations.]’”

Id. (citing Kinkel at 23-24, 306 Ill.Dec. 157, 857 N.E.2d 250 (quoting Frank's

Maintenance & Engineering, Inc. v. C.A. Roberts Co., 86 Ill. App. 3d 980,

989-90, 42 Ill.Dec. 25, 408 N.E.2d 403 (1980)). The doctrine of procedural

unconscionability protects     individual    consumers who contract         with

commercial entities, as well as businesses that contract with other

businesses. Id. (citing Kinkel, at 24, 306 Ill.Dec. 157, 857 N.E.2d 250).

      Here, the record demonstrates that the Provider Manual incorporates

the Provider Agreements. The Provider Agreement is entered into between

the defendant and the PSAO. It is alleged that the individual pharmacies are

local businesses whose customers are almost exclusively members of

insurance plans. As such, in order to retain those customers, the pharmacies

have little choice but to deal with companies like the defendant through


                                    - 11 -
PSAOs. However, the record demonstrates that the defendant prohibits

PSAOs from giving the Provider Agreement to the individual pharmacies

without first gaining permission to do so and the defendant has never given

such permission, making it impossible for the pharmacies to have any

knowledge of the arbitration agreement to which the defendant now argues

plaintiffs are bound.

      Although the defendant argues that knowledge of the arbitration clause

is imputed to plaintiffs through the PSAOs, such knowledge cannot be

imputed to a principal when its agent is under a duty not to disclose that

knowledge and to keep it confidential. “[T]he rule charging a principal with

the knowledge of his agent is subject to the qualification that the agent is at

liberty to communicate his knowledge to his principal and that it is his duty to

do so.” Neuberg v. Clute, 6 Ill.2d 58 (Ill. 1955).

      This idea is also reflected in the Restatement of Agency:

      For purposes of determining a principal’s legal relations with a
      third party, notice of a fact that an agent knows or has reason to
      know is imputed to the principal if knowledge of the fact is
      material to the agent’s duties to the principal, unless the agent:

            (a)   acts adversely to the principal; or



                                     - 12 -
            (b)    is subject to a duty to another not to disclose the fact
      to the principal.

Restatement (Third) of Agency §5.03.

      Considering the foregoing, the court finds that compelling plaintiffs to

proceed with arbitration in this matter would be procedurally unconscionable.

The defendant’s motion to compel arbitration will therefore be denied.

      Defendant also argues that a number of plaintiffs’ non-arbitrable claims

should be dismissed for failure to state a claim, including Counts I-IV, VI-X

and XII. Initially, Counts I and II allege violations of Article II of the Uniform

Commercial Code (“UCC”), while Counts VIII and IX raise claims of quantum

meruit. Virtually identical claims were raised and rejected by the court in the

parallel case of Lakeview Pharmacy of Racine, Inc. v. Catamaran Corp., Civil

Action No. 3:15-290. See Lakeview Pharmacy of Racine, Inc. v. Catamaran

Corp., 2015 WL 8331908 (M.D.Pa. Dec. 9, 2015) (“Lakeview I”); Lakeview

Pharmacy of Racine, Inc. v. Catamaran Corp., 2016 WL 3227258 (M.D.Pa.

June 13, 2016) (“Lakeview II”). Plaintiffs acknowledge the court’s previous

rejection of these claims. As such, Counts I, II, VIII and IX of the second

amended complaint will be dismissed.



                                      - 13 -
      Counts III and IV of the second amended complaint are based on an

alleged breach of the implied covenant of good faith in establishing MAC

reimbursement rates. Substantially similar claims were raised and rejected

by the court in Lakeview. Lakeview I, 2015 WL 8331908, at *7. In light of the

court’s prior rejection of these claims, Counts III and IV of the second

amended complaint will also be dismissed.

      In Counts VI and VII of the second amended complaint, plaintiffs allege

claims of breach of express contract. The plaintiffs do not challenge and

therefore concede that, to the extent Counts VI and VII are based on the

provision of the Provider Manual that states, in part, that “[o]ther nationally

recognized referenced base price sources may also be implemented as

market conditions warrant,” the court has already ruled that it cannot serve

as the basis for a breach of contract claim because the provision allows, but

does not require, the defendant to use “other nationally recognized [price]

sources. See Lakeview II, 2016 WL 3227258, at *5.

      Plaintiffs allege that multiple MAC prices within the same plan are not

permitted, even if defendant can set different MAC prices for different plans.

While not citing to any explicit provision of the Provider Agreements or


                                    - 14 -
Provider Manual requiring a single MAC price, plaintiffs cite to the provision

of the Provider Manual which references the singular term “Maximum

Allowable Cost” throughout and states “Providers . . . are reimbursed for

prescription drugs at the lesser of the plan or network Average Wholesale

Price (AWP) discount . . .; plus or minus a discount of Maximum Allowable

Cost (MAC) (when applicable for prescription drug products . . .)” Plaintiffs

note that this court held in Lakeview that “[c]onsidering the language cited

by the plaintiff and the Provider Manual attached to the plaintiff’s original

complaint, the court cannot say that the language allows the defendant to

set more than one MAC price.” Because the claim here involves the same

contract language, plaintiffs argue the result should be the same.

     The defendant argues that plaintiffs’ reliance on Lakeview is misplaced

because the court did not have the Provider Agreement before it and did not

therefore consider the terms of the Provider Agreement in deciding the

motion to dismiss. In considering the defendant’s argument, while the

Provider Agreement states that different networks will be reimbursed at

different rates, it still refers to MAC in the singular. Therefore, while

defendant may be able to set different MAC prices for different plans, or


                                    - 15 -
reimburse different networks at different rates, the court still cannot say that

the language allows the defendant to use multiple MAC prices within the

same plan. The defendant’s motion to dismiss will be denied on this basis.

      In these Counts, plaintiffs further argue that the defendant breached

the Provider Agreement by paying pharmacies a generic MAC price while

billing the Plan the brand price. Plaintiffs argue that neither the Provider

Agreement nor the Provider Manual granted the defendant the discretion to

do so. Relying on Schedule A and Section 4.4 (“Pay when Paid Provision”)

of the Provider Agreement plaintiffs argue that the defendant was required

to pay plaintiffs the same amount it is paid by its customers. However, upon

review, Schedule A reflects how network pharmacies will be reimbursed at

different levels depending on whether they fill a prescription for a brand or

generic drug and the network in which they are included. Moreover, the Pay

when Paid provision of the Provider Agreement simply sets forth the when

the defendant is required to pay the pharmacies. It does not set forth in any

way the amount to be paid or a requirement for classification. The

defendant’s motion will be granted in this respect.




                                     - 16 -
      Counts X and XII of plaintiffs’ second amended complaint allege claims

under Virginia and Arkansas state MAC laws. The defendant argues that the

Virginia Code is inapplicable because it addresses accident and sickness

insurers, not pharmacy benefit managers, and it applies only to provider

contracts between carriers and their intermediaries. See Va. Code Ann.

§38.2-3407.15:3 (West). The defendant argues it is not an intermediary or a

carrier. While plaintiffs respond that they have included an allegation in the

second amended complaint that puts the defendant within the definition of

an intermediary, they do nothing to address the statute’s limited applicability

to accident and sickness insurers. The defendant’s motion will be granted as

to this claim.

      The defendant argues that the Arkansas Code is inapplicable because

plaintiffs have not alleged that the Arkansas pharmacies are actively

engaged in the same mail order pharmacy services that the defendant

provides. See Ark. Code Ann. §17-92-507(d)(1)(West). Plaintiffs argue that

the statute defines “pharmacy” and “pharmacist” and the definitions do not

differentiate between mail order and other pharmacies.

      The statute provides, in relevant part:


                                    - 17 -
          (d)(1) A pharmacy benefits manager shall not reimburse a
     pharmacy or pharmacist in the state an amount less than the
     amount that the pharmacy benefits manager reimburses a
     pharmacy benefits manager affiliate for providing the same
     pharmacist services.

Ark. Code Ann. §17-92-507 (West).

     The statute further provides the following definitions:

           (3) “Pharmacist” means a licensed pharmacist as defined
     in §17-92-101;
           (4) “Pharmacist services” means products, goods, and
     services, or any combination of products, goods, and services,
     provided as a part of the practice of pharmacy as defined in §17-
     92-101;
           (5) “Pharmacy” means the same as in §17-92-101

Ark. Code Ann. §17-92-507 (West).

      The “Practice of pharmacy” is defined as the healthcare provider
profession of:
            (i)(a) Dispensing, selling, distributing, transferring
      possession of, vending, bartering, or, in accordance with rules
      adopted by the Arkansas State Board of Pharmacy,
      administering drugs, medicines, poisons, or chemicals that under
      the laws of the United States or the State of Arkansas may be
      sold or dispensed only on the prescription and order of a
      practitioner authorized by law to prescribe drugs, medicines,
      poisons, or chemicals.
            (b) Except as limited by rules adopted by the Arkansas
      State Board of Pharmacy, a pharmacist has the ability to
      administer medications.
            (c) Influenza vaccines and influenza immunizations may be
      administered to a person seven (7) years of age or older under a
      general written protocol.
                                   - 18 -
      (d) Vaccines and immunizations other than influenza
vaccines and influenza immunizations may be administered to a
person from seven (7) years of age to eighteen (18) years of age
under a general written protocol and subject to reporting required
under §20-15-1203 if written consent of the parent or legal
guardian of the minor is obtained before the administration of the
vaccine or immunization.
      (e) Vaccines and immunizations other than influenza
vaccines and influenza immunizations may be administered to a
person eighteen (18) years of age or older under a general
written protocol.
      (f) Medications other than vaccines and immunizations
may be administered to a person seven (7) years of age or older
under a patient-specific order or prescription and subject to
reporting of the administration to the prescribing physician.
      (g) A general written protocol under subdivisions
(17)(A)(i)(c) and (e) of this section and patient-specific orders or
prescriptions under subdivisions (17)(A)(i)(d) and (f) of this
section shall be from a physician licensed by the Arkansas State
Medical Board and practicing in Arkansas or within fifty (50) miles
of the Arkansas border.
      (h) Under a statewide protocol, a pharmacist may initiate
therapy and administer or dispense, or both, drugs that include
Naloxone and nicotine replacement therapy products;
      (ii) Placing, packing, pouring, or putting into a container for
dispensing, sale, distribution, transfer of, possession of, vending,
or bartering any drug, medicine, poison, or chemical that under
the laws of the United States or the State of Arkansas may be
sold or dispensed only on the prescription of a practitioner
authorized by law to prescribe drugs, medicines, poisons, or
chemicals;
      (iii) Placing in or affixing upon any container described in
subdivision (17)(A)(ii) of this section a label required to be placed
upon drugs, medicines, poisons, or chemicals sold or dispensed
upon prescription of a practitioner authorized by law to prescribe
those drugs, medicines, poisons, or chemicals;
                               - 19 -
       (iv) Preparing, typing, or writing labels to be placed in or
affixed on any container described in subdivision (17)(A)(ii) of
this section, which label is required to be placed upon drugs,
medicines, poisons, or chemicals sold or dispensed upon
prescription of a practitioner authorized by law to prescribe those
drugs, medicines, poisons, or chemicals;
       (v) Interpreting prescriptions for drugs, medicines, poisons,
or chemicals issued by practitioners authorized by law to
prescribe drugs, medicines, poisons, or chemicals that may be
sold or dispensed only on prescription;
       (vi) Selecting, taking from, and replacing upon shelves in
the prescription department of a pharmacy or apothecary drugs,
medicines, chemicals, or poisons that are required by the laws of
the United States or the State of Arkansas to be sold or
dispensed only on prescription of a practitioner authorized by law
to prescribe them;
       (vii) Compounding, mixing, preparing, or combining drugs,
medicines, chemicals, or poisons that under the laws of the
United States or the State of Arkansas may be sold or dispensed
only on the prescription of a practitioner authorized by law to
prescribe them;
       (viii) Advising and providing information concerning
utilization of drugs and devices and participation in drug
utilization reviews;
       (ix)(a) Performing a specific act of drug therapy
management or disease state management delegated to a
pharmacist for an individual patient based upon a written protocol
or a patient care plan approved by a physician, who shall be
licensed in this state under the Arkansas Medical Practices Act,
§17-95-201 et seq., §17-95-301 et seq., and §17-95-401 et seq.
       (b) Drug therapy management shall not include the
selection of drug products not prescribed by the physician unless
the drug products are either named in the physician-initiated
protocol or the physician-approved patient care plan;
       (x) Providing pharmacy care; and
       (xi) Providing pharmacokinetic services.
                               - 20 -
Ark. Code Ann. §17-92-101 (West).

        Plaintiffs admittedly have not alleged that the pharmacies located in

Arkansas are engaged in the same pharmacist services as defendant or that

the services provided in store by plaintiffs are the same as the mail order

services as required to establish a claim under the Arkansas statute. The

defendant’s motion to dismiss will be granted.

        Finally, defendant argues that, if the court grants its motion to compel

arbitration, the remainder of the action should be dismissed for lack of

jurisdiction because the remaining non-arbitrable plaintiffs cannot satisfy the

numerosity or amount in controversy requirements for a mass action under

28 U.S.C. §1332(d)(11), which is the sole basis upon which the court is

alleged to have subject matter jurisdiction. In light of the fact that the court is

denying the defendant’s motion to compel, this argument is moot.

        An appropriate order shall issue.



                                               s/ Malachy E. Mannion         _
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: May 28, 2021
17-1102-03


                                      - 21 -
